Mr. Justice Dickey delivered the opinion of the Court: This case involves a construction of the first section of the Bastardy act, which provides, “that when an unmarried woman who shall be pregnant, or delivered of a child which by law would be deemed a bastard' shall make complaint to a justice of the peace,” etc., accusing one with being the father of such child, the justice shall issue his warrant, etc. It is contended by appellee that the mother of a bastard, child must be an unmarried woman at the time she makes complaint, while appellant claims that the word “unmarried, ” in the section, is to be referred to the pregnancy or delivery of the mother. The statute authorizes the making of the complaint when a single woman is pregnant with child. In that case the complainant must be “unmarried” at the time of making the complaint. It also authorizes the institution of the prosecution when an unmarried woman has been delivered of a child, in which case it is not necessary that she be unmarried when she makes the complaint. The marriage of the mother of an illegitimate child, after delivery, to one not the father, can not affect the status of such child, and her husband will not be liable for its support. (Brush v. Blanchard, 18 Ill. 46; Mowbry v. Mowbry, 64 id. 383.) The true construction of the statute is, that the mother shall be unmarried at the time the child is born, and the word “unmarried, ” in the law, does not properly relate to the time of making the complaint. The judgment of the Appellate Court will be reversed, and the cause remanded to that court, with direction to enter judgment in conformity to this opinion. Judgment reversed.